                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS REILLY,                    :
                                  :        CIVIL ACTION
            Plaintiff,            :
                                  :        No. 17-cv-2045
       v.                         :
                                  :
GLAXOSMITHKLINE, LLC,             :
                                  :
       Defendant.                 :

                              MEMORANDUM

Joyner, J.                                    July    16, 2019

     Before the Court are Defendant GlaxoSmithKline, LLC’s (“GSK”)

Motion for Summary Judgment (Doc. No. 33), Plaintiff Thomas

Reilly’s (“Reilly”) Opposition thereto (Doc. No. 39), and

Defendant’s Reply in Support thereof (Doc. No. 40).       For the

reasons set forth below, the Court GRANTS Defendant’s Motion.

I.     Factual Background

     Plaintiff Thomas Reilly (“Reilly”) alleges that he was

wrongfully discharged by his former employer, Defendant

GlaxoSmithKline (“GSK”), in retaliation for reporting his

concerns pertaining to computer stability and security in GSK’s

global manufacturing and financial servers.    See Compl. ¶¶64-66.

Defendant has moved for summary judgment on Plaintiff’s claim

that GSK violated the corporate whistleblower provision of the

Sarbanes-Oxley Act (“SOX,” “Act”), 18 U.S.C.S. § 1514A.




                                  1
  For sixteen years, Plaintiff Reilly was employed by Defendant

GSK, a publicly traded global pharmaceutical company in the

Information Technology (“IT”) Department.    Compl. ¶6 (Doc. No.

1).   In 2003, Mr. Reilly was promoted from Analyst to Senior

Consultant for the AS/400 Computer System (“A/S 400”).    Reilly

Deposition, (“Reilly Depo.”), Def. Ex. 4 at 38-39; Pl. Ex. 1 at

38-39.   The AS/400 is a computer operating system manufactured

by IBM that hosts manufacturing and financial applications for

portions of GSK’s business.    Miller Deposition, Def. Ex. 5 at

29-30; Taylor Deposition, Def. Ex. 6 at 18, 30-33; Def. Ex. 7 at

40; Miller Declaration, Def. Ex. 8 at ¶3.    GSK has a “backup

system” for the AS/400 that saves all information in the event

of an outage that lasts continuously for 24 hours or more.    Def.

Ex. 8 at ¶4; Def. Ex. 6 at 111.    GSK has never needed to use

this system.   Mong Deposition, Def. Ex. 9 at 83-84.   GSK does

not consider a server shut-down of less than 24 hours to have a

“significant business impact.”    Def. Ex. 6 at 111.

  A. Alleged Protected Activity: Complaints Regarding Computer

      Stability and Security

  To better understand the context of Plaintiff Reilly’s claim

that GSK retaliated against him in violation of the

whistleblower provision of the Sarbanes-Oxley Act, we will set

out relevant requirements for corporate disclosures to the SEC,

since SOX requires compliance with SEC rules and regulations.

                                  2
To satisfy SOX’s requirements for complying with SEC rules and

regulations, a qualifying corporation, like GSK, is required to

file “periodic reports” in which high-level corporate officer(s)

certify that based on their knowledge, the report does not

contain untrue statements or material omissions.   15 U.S.C. §

7241(a)(1)-(2).   Further, for the certifications to be SOX-

compliant, signatory officers must certify that based on their

evaluation, internal controls are effective.   Id. at

§7241(a)(4).   Additionally, signatory officers are required to

certify that they have disclosed to the company’s auditors

“significant deficiencies in the design or operation of internal

controls which could adversely affect” reporting on financial

data, and any fraud involving anyone with a “significant role”

in the internal controls of the company.   Id. at §7241(a)(5)(A)-

(B).   Also relevant is Section 404 of the Sarbanes-Oxley Act,

which requires a company’s annual SEC report to contain an

internal control report, 15 U.S.C.S. § 7262 (a); further, a

public accounting firm tasked with auditing the issuing company

must attest to the company’s evaluation of its financial

reporting controls.   Id. at § 7262 (b).

  As a Senior Analyst in GSK’s IT department, Mr. Reilly was a

member of the AS/400 Service Team (“AS/400 Team”) which was

dedicated to maintaining the AS/400 operating system.   Def. Ex.

8 at ¶4.   Mr. Reilly’s job responsibilities entailed designing,

                                 3
engineering, and delivering the AS/400 servers, in addition to

remediating performance and security issues relating to them.

Reilly Depo. at 43; Def. Ex. 8 at ¶4.      Mr. Reilly did not have

responsibility for setting internal security controls.      Reilly

Depo. at 69.

  In late 2011, Plaintiff Reilly reported to his AS/400 Team co-

worker, Rick Oberholzer (“Oberholzer”), that he was concerned

with performance instability in computer servers on the AS/400

system that he attributed to Mr. Oberholzer’s decision to

implement uncapped processors.     Id. at 75.   Uncapping processors

allows a server to use available CPU capacity from another

server.   Id. at 80.    However, Mr. Reilly perceived that enabling

uncapped processors posed a risk to the stability of GSK’s

servers for two reasons.     First, uncapping processors does not

automatically add memory to a server.      Second, uncapping

processors can cause the computer’s memory component to “thrash”

or “lock up.”   Id.    Notedly, adding additional memory to the

server could prevent the risk of “lock up,” while an uncapped

processor is enabled.     Id. at 81.   Nevertheless, after the

uncapped processors were enabled, GSK users experienced lost

orders, “bad performance,” and “corrupted data” (which, in

Plaintiff’s words, means “a lot of different things,” from “the

data is garbage to the files are out of sync to something

doesn’t get reported or recorded.”).      Id. at 105-106.

                                   4
  When Plaintiff told Mr. Oberholzer that he disagreed with his

decision to enable uncapped processors, Mr. Oberholzer screamed

at him.   Id.    at 85-86, 88.   The confrontation was witnessed by

Robert Mattie (“Mattie”), a Senior Director (a level above Mr.

Reilly’s manager at the time, Brian Gillies, who was on vacation

that week).     Id.   According to Mr. Reilly, Mr. Mattie blamed Mr.

Reilly for the confrontation.      Mr. Reilly believes that his

career was “irreparably damaged” by Mr. Mattie’s perception of

this altercation.     Id. at 89.

  In April 2012, Reilly emailed his supervisor, AS/400 Service

Manager, Jo Taylor (“Taylor”) detailing his concerns regarding

server performance along with security risks that could have

implications for an SOX audit.      See Doc. No. 39-1, Pl. Ex. 7 at

106; Def. Ex. 11.     Ms. Taylor responded two days later by email,

stating, in sum, that she believed it “was IBM's recommendation

to turn on Shared Processors, so I would like IBM to review this

data and work with you to resolve.”      Ms. Taylor’s email went on

to say that in the meantime, the AS/400 Team should monitor the

server response times over a 24-hour period, and that if

performance issues persisted during a full 24 hours, “then I'll

authorise [sic] turning the shared processing off” as the AS/400

Team continued to monitor and track server performance.      Def.

Ex. 12.



                                    5
  In January 2013, in response to a communication by a GSK

employee, Sony Leons, that users were complaining about “screen

to screen time lag,” Ms. Taylor placed Mr. Reilly in charge of

remediating poor performance on GSK’s AS/400 India Server.      Def.

Ex. 12; Reilly Depo. at 136-137.       Mr. Reilly’s analysis

attributed the performance issues to uncapped processors; he

emailed Ms. Taylor as such.    Def. Ex. 12.

  Shortly thereafter, Mr. Reilly again alerted Ms. Taylor to

server performance problems including memory and response time-

lag.   On January 16, 2013, Ms. Taylor responded in an email to

Mr. Reilly stating, “[I] [u]nderstand but let’s keep focus and

scope tight on the audit.    We do not want

[PriceWaterhouseCoopers, GSK’s external auditor at the time]

picking up any insights that are not part of the current scope.”

Pl. Ex. 8 at 109.

  On January 23, 2013, Mr. Reilly emailed Ms. Taylor’s

supervisor, Steve Miller (“Miller”), Vice President of

Enterprise Systems and Technologies, to report the same concerns

regarding server stability and uncapped processors which he

brought to Ms. Taylor’s attention earlier that month.       Def. Ex.

6 at 63-65; Def. Ex. 13.

  On February 18, 2013, an IBM representative emailed Mr. Reilly

to address his concerns.    The IBM representative wrote,

“[r]egarding uncapped verses capped [processors], there is no

                                   6
right or wrong answer.    It depends on the workload and what

other resources are assigned.     If you choose to run uncapped the

demand for memory and IO will increase as processor is added.

My suggestion would be to increase memory. . . .”      Def. Ex. 14.

The same representative later emailed both Ms. Taylor and Mr.

Reilly that he “would not have suggested” using uncapped

processors.   Pl. Ex. 10.    Mr. Oberholzer was later assigned to

cap the processors.   Reilly Depo. at 131.    GSK eventually

purchased additional memory to help remediate the risk that a

server could “lock-up.”     Reilly Depo. at 81.   Ultimately,

performance issues persisted on the GSK India server even after

the processors were capped.     Reilly Depo. at 132-136, 139-141.

  In 2013, Plaintiff Reilly reported additional concerns about

computer security.    Namely, AS/400 “users that are identified as

having more authority than the standard or [GSK’s] system access

management plan would” allow.     Reilly Depo. at 113-117.   Mr.

Reilly was placed in charge of remediating these “access

privileges” issues.   Id.    Eventually, Ms. Taylor took over the

remediation effort and addressed the security risk.      Def. Ex. 6

at 152-154.

  Dissatisfied with GSK’s response to his previous complaints,

on January 2, 2014, Plaintiff escalated his complaints to GSK’s

Global Compliance Office, through the company’s internal “Speak

Up” line.   His complaint detailed his concerns with AS/400

                                   7
server performance issues and his disagreement with Mr.

Oberholzer about enabling uncapped processors.

  Nearly a year later, on January 15, 2015, Plaintiff again

escalated his complaints to Andrew Witty (“Witty”), GSK’s CEO.

Def. Ex. 26; Reilly Depo. at 230.    Plaintiff’s email to CEO

Witty stated his fear that due to the computer stability and

security concerns he had reported previously, the company was

not in compliance with its internal Code of Conduct and

“Corporate Integrity Agreement with the Department of Justice

and The Department of Health and Human Services which

specifically requires we honor our . . . Code of Conduct

[policies and procedures].”   Def. Ex. 26 at 6.   It was Mr.

Reilly’s belief that the company’s certifications to the SEC in

2013 and 2014 falsely claimed compliance with GSK’s internal

code of conduct, and thereby violated Sarbanes-Oxley, which

requires compliance with SEC rules that mandate corporate

disclosure of the effectiveness of internal controls.    Mr.

Reilly went on in his email to CEO Witty that he had reviewed

the company’s 2013 annual report to the SEC (“Form 20-F”) and

believed it materially omitted reference to “any of these

serious performance, security, quality, compliance issues, risk

management or corporate responsibility deficiencies. . . .”     Id.

  B. Investigation of Mr. Reilly’s Complaints



                                 8
  After Plaintiff complained to GSK’s Global Compliance Office

in 2014, GSK assigned Global Compliance Officer Michael Woods

(“Woods”), who had responsibility over IT and HR, to lead an

internal investigation.    Def. Ex. 21 at 10, 13, 30, 32.

Plaintiff and Mr. Woods communicated about his complaints from

January through approximately May 2014.

  In September 2014, Mr. Woods issued a report from GSK’s

investigation, which found Mr. Reilly’s complaints

unsubstantiated.    Def. Ex. 24 at GSK010589.   The report

acknowledged that “there are some aspects of access management

and privileges which should be reviewed and remediated if found

to be overly broad.”    Id.

  Following Mr. Reilly’s report to CEO Witty, GSK conducted

another internal investigation into his complaints, headed by

Jason Lord (“Lord”), Director of Corporate Investigations.     Def.

Ex. 26; Def. Ex. 28 at 22-23.    GSK maintains that Mr. Lord’s

investigation is privileged.    Def. Ex. 26.

  C. GSK’s SEC Disclosures

  The following disclosures by GSK on its 2013 and 2014 Form 20-

F are undisputed.    Def. Ex. 29; Def. Ex. 30, Pl. Ex. 31.   Both

certifications certified that

     [t]he company’s other certifying officer and I, [GSK CEO
     Andrew Witty] have disclosed, based on our most recent
     evaluation of internal control over financial reporting, to
     the company’s auditors and the audit committee of the
     company’s board of directors. . .all significant

                                  9
     deficiencies and material weaknesses in the design or
     operation of internal control over financial reporting
     which are reasonably likely to adversely affect the
     company’s ability to record, process, summarize and report
     financial information; and (b) any fraud, whether or not
     material, that involves management or other employees who
     have a significant role in the company’s internal control
     over financial reporting.

Def. Ex. 29; Def. Ex. 30, Pl. Ex. 31.   The disclosure form goes

on to explain that “[t]he principal risks discussed [therein]. .

. .are the risks and uncertainties relevant to our business,

financial condition and results of operations that may affect

our performance and ability to achieve our objectives.”   Def.

Ex. 29 at 3; Def. Ex. 30 at 3.

  What’s more, the 2013 and 2014 20-F Reports identify numerous

risk impacts to the company.   Specifically, that

     [f]ailure to adequately protect critical and sensitive
     systems and information may result in . . . business
     disruption including litigation or regulatory sanction and
     fines, which could materially and adversely affect our
     financial results. . . .We rely on critical and sensitive
     systems and data, such as . . . manufacturing systems. . .
     . There is the potential that malicious or careless actions
     expose our computer systems or information to misuse or
     unauthorised disclosure.

Id. at 10; Id. at 9.   Additionally, the company disclosed its

“[f]ailure to comply with current Good Manufacturing Practice

requirements in commercial manufacture, . . . through inadequate

controls. . .and in supporting regulated activities.”   Id. at 3.

Finally, GSK disclosed the “[r]isk to the Group’s business

activity if critical or sensitive computer systems . . .are not


                                 10
available. . ., are accessed by those not authorized, or are

deliberately changed or corrupted.”     Id. at 8.



  D. Alleged Unfavorable Personnel Action: Outsourcing the

     AS/400 Team Positions

  In 2013, GSK started a program to reorganize the End User and

Infrastructure Services (“EIS”) Department, of which Mr. Reilly

was a member.    Def. Ex. 19 at ¶2-4.   As part of the

reorganization of EIS, in December 2013, GSK decided to

outsource the AS/400 system to a third party vendor, Blue Chip.

Def. Ex. 8 at ¶5; Def. Ex. 9 at 139-140; Reilly Depo. at 166.

  In March 2014, GSK announced the outsourcing.     It was at this

time that Plaintiff was made aware that every position in the

AS/400 Team was being eliminated, except for Jo Taylor’s, who

remained as manager, and one AS/400 Service Analyst position.

Mr. Reilly was invited to apply for the remaining Analyst

position, along with Mr. Oberholzer and another co-worker, Mr.

Mong (“Mong”).    Reilly Depo. at 166-167, 169, 186-187; Def. Ex.

8 at ¶7.   On May 6, 2014, Henry Bolton (“Bolton”) (then the

acting AS/400 Service Manager while Ms. Taylor was out on

leave), informed the AS/400 Team that pursuant to the

outsourcing, any AS/400 Team members who were not selected for

the remaining Analyst position would be terminated, effective

September 28th, 2014.    Def. Ex. 22; Reilly Depo. at 186.

                                 11
  Plaintiff understood that the outsourcing would eliminate the

AS/400 Team except for manager and one Service Analyst role.

Reilly Depo. at 190.    In fact, he testified that he was informed

by GSK that if he chose not to apply for the Service Analyst

role, he would be “agreeing to be let go,” as was also the case

for his AS/400 Team co-workers, Mike Bacon, Steve Farden, and

Rick Oberholzer.    Reilly Depo. at 169.        Nonetheless, Mr. Reilly

decided not to apply for the Analyst position.          Reilly at 184-

185.    Mr. Mong, who had applied for the position, filled the

role.    Def. Ex. 8 at ¶7.

  Mr. Reilly maintains that he did not apply for the Service

Analyst position that would remain after the AS/400 Service was

outsourced to a vendor because he assumed that his position

would be “protected.”   Reilly Depo. at 188.         “I was in a

different situation [from the other AS/400 Team employees]

because I was escalating to Global Compliance, and they were

trying to save my job.”      Id.    “I was living in parallel

realities.   One was Michael Woods was telling me I was

protected. . ., and the other was GSK IT telling me that I was

going to be terminated.”      Id.    “I was going on the word of

Michael Woods who had instructed me that based on what I showed

him I could not be wrongfully terminated for making serious

allegations and he was going to protect me. So, in my mind, I

was not going to be terminated.”          Reilly Depo. at 171, 172.

                                     12
  In fact, GSK has an anti-retaliation policy entitled,

“Safeguarding GSK Employees Who Report Unethical or Illegal

Conduct” (“Safeguarding Policy”).     Def. Ex. 23.    The policy

requires GSK compliance investigators to communicate the

existence of the policy to employees involved in an internal

investigation.   Def. Ex. 23.   The policy does not state that GSK

will keep or create a job for an employee whose job has been

outsourced, in the event that an investigation substantiates an

employee’s complaints.   See generally, Def. Ex. 23.

  After Mr. Reilly declined to apply for the AS/400 Service

Analyst position that would remain after the Service was

outsourced, the date on which the termination of his position

would become effective changed more than once.       Initially, Mr.

Bolton’s (acting-manager of the AS/400 Team at the time) May 6,

2014 email stated that Plaintiff’s termination would become

effective in September 2014.    Yet, Plaintiff had also been told

his termination could become effective as early as June 2014,

immediately following his decision not to apply for the Service

Analyst position.   Reilly Depo. at 204.    GSK rescinded that date

too, pushing the date to October 2014.     Id.

  Before any effective termination dates arrived, Mr. Reilly

took a short-term disability leave in early July 2014, during

which his “official notification of separation” was “postponed.”

Reilly Depo. at 205; Def. Ex. 19 at ¶6.

                                 13
  Following his leave, Mr. Reilly returned to work in January

2015.   Reilly Depo. 203, 232-233.   Mr. Reilly testified that he

believed that upon his return, his position would not be

outsourced, reasoning that if his complaints were substantiated

by the company’s investigation, GSK would fire his manager, Ms.

Taylor, and promote Plaintiff to her position.   Id. at 231.   See

id. (“. . .[M]aybe I was naïve, I was just thinking it’s just a

matter of time before they see that Jo Taylor has just screwed

everything up and she’s covering things up and it’s a disaster,

and they’re going to come back and say, ‘Tom, my God, we need

you.’”).

  On January 21, 2015, Michelle Mulkern, GSK’s HR Director for

Global Support Functions from 2014 to 2015, sent Mr. Reilly a

memo with the subject “Administrative Leave,” stating that

     [t]he purpose of this letter is to update you about your
     employment status at [GSK] and provide some background
     details leading to this status. On January 28, 2014, the
     Phase 2 CBS it [EIS] proposed organization change was
     communicated and that you would be a part of a reduction in
     force. . . . As a result of your short-term disability
     leave of absence . . ., the official notification was
     postponed until your return to work status, January 2,
     2015. On January 15, 2015, you brought to our attention
     matters which . . .require an internal investigation. At
     this time, we are going to postpone your January 23, 2015
     official notice of separation from [GSK] and place you on
     paid administrative leave during the pending investigation.
     . . . We will get back to you following the outcome of the
     investigation regarding your employment status.

Def. Ex. 19 (A).



                                14
      On April 8, 2015, Mr. Lord, lead corporate investigator for

the second internal investigation into Plaintiff’s complaints,

notified Mr. Reilly that based on the outsourcing of the AS/400

Team, his “official notification of separation from GSK is 8th

April 201[5].”    Def. Ex. 32.   Mr. Reilly’s last day of

employment was June 30, 2015.     Reilly Depo. at 283, 284, 309.

      On July 20, 2015, Plaintiff Reilly filed a complaint with

the Occupational Safety and Health Administration (“OSHA”) (“SOX

Complaint,” Def. Ex. 1).    On September 6, 2016, the Secretary of

Labor, acting through the Regional Administrator, dismissed

Plaintiff’s SOX Complaint as untimely.    See Def. Ex. 2.   When

Plaintiff appealed, an ALJ issued an Order consistent with the

Secretary of Labor’s Findings and also dismissed Plaintiff’s SOX

Complaint as untimely.    See Def. Ex. 3 at 11-13.   On March 3,

2017, Plaintiff Reilly filed his Petition for Review of the

ALJ’s decision with the Administrative Review Board (“ARB”).       On

May 4, 2017, Plaintiff filed his Complaint in this matter.

(“Compl.”, Doc. No. 1).

  This Motion is fully briefed and ripe for the Court’s

adjudication.    The Court has considered the parties’ submissions

and decides this matter without oral argument.    Fed. R. Civ. P.

78; Loc. R. Civ. P. 7.1(f).

II.   Legal Standard



                                  15
  Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”   Fed. R.

Civ. P. 56(a).   A court deciding a motion for summary judgment

must view the facts in the light most favorable to the non-

moving party and draw all inferences in that party’s favor.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (quoting United States v. Diebold, Inc., 369 U.S.

654, 655 (1962)).   Nonetheless, “[u]nsupported assertions,

conclusory allegations, or mere suspicions are insufficient to

overcome a motion for summary judgment.”    Betts v. New Castle

Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010).

  A dispute is “genuine” if the non-movant shows evidence on

which a “reasonable [fact-finder] could return a verdict” in

their favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   A “material” dispute “‘might affect the outcome of the

suit under the governing law.’”    Wiest v. Tyco Elecs. Corp., No.

10-3288, 2015 U.S. Dist. LEXIS 47935 at *14-15 (E.D. Pa. Apr.

10, 2015) (citing Kaucher v. Cnty. of Bucks, 455 F.3d 418, 423

(3d Cir. 2006) (quoting Anderson, 477 U.S. at 248).

  The burden is on the movant “to show that the plaintiff has

failed to establish one or more essential elements of her case.”

Brown v. Aria Health, No. 17-1827, 2019 U.S. Dist. LEXIS 66266

at *9-10 (E.D. Pa. Apr. 17, 2019) (quoting Burton v. Teleflex

                                  16
Inc., 707 F.3d 417, 425 (3d Cir. 2013)).   This burden can be met

by “pointing out to the district court that there is an absence

of evidence to support the nonmoving party’s case.”   Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986).   Once the moving

party meets their initial burden, the non-moving party must “go

beyond the pleadings” and “designate specific facts” that create

a “genuine issue for trial.”   Celotex, 477 U.S. at 324.

  “[T]he mere existence of a scintilla of evidence in support of

[the non-movant’s] position,” “will not defeat an otherwise

properly supported motion for summary judgment.”   Anderson, 477

U.S. at 247-48, 252.   Summary judgment is appropriate if the

non-moving party fails to rebut by making a factual showing

“sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the

burden of proof at trial.”   Wiest v. Tyco Elecs. Corp., No. 10-

3288, 2015 U.S. Dist. LEXIS 47935 (E.D. Pa. Apr. 10, 2015)

(citing id. at 322).

III. Discussion

  Section 806 of the Sarbanes-Oxley Act provides corporate

employees protection from retaliation by their employers for

reporting fraud or a violation of an SEC rule or regulation by a

covered company or one of its employees.   See generally 18




                                17
U.S.C.S. § 1514A(a). 1    See Wiest v. Lynch, (“Wiest I”) 710 F.3d

121, 129 (3d Cir. 2013) (quoting id. at § 1514A).         Plaintiff

Reilly claims that his complaints are protected by the SOX

whistleblower provision for two reasons: first, he believes GSK

failed to disclose material information regarding breakdowns in

internal controls; 2 second, after he reported his complaints to

the company, his work unit was outsourced, an internal

investigation found that his complaints were unsubstantiated,

and his position was eventually terminated.        The focus of

Defendant GSK’s motion for summary judgment is twofold: first,

that Mr. Reilly’s SOX Complaint was not timely filed and should

be barred by the statute of limitations; and second, that Mr.

Reilly is not a whistleblower within the scope of SOX’s

protections because his complaints about computer stability and

security are too attenuated from corporate fraud.         Further,

Defendant argues that even if Plaintiff’s complaints are

protected by the Act, Mr. Reilly has failed to establish

causation.   In other words, that Mr. Reilly cannot establish a


  1Relevantly,  the SOX whistleblower provision provides that “[n]o
company with a class of securities registered under section 12 of the
Securities Exchange Act of 1934 (15 U.S.C. 78l), or that is required to
file reports under section 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78o(d)). . .or any officer, employee, contractor,
subcontractor, or agent of such company. . . may discharge, demote,
suspend, threaten, harass, or in any other manner discriminate against an
employee in the terms and conditions of employment because of any lawful
act done by the employee.” 18 U.S.C.S. § 1514A(a).
   2 In the Plaintiff’s opinion, the company’s disclosures on its 2013 and

2014 annual reports to the SEC were not specific enough in naming the
computer risks he had brought to the company’s attention.

                                    18
material dispute as to whether his complaints were a

contributing factor in GSK’s decision to outsource his position.

  1. Timeliness

  As a threshold issue, Defendant argues that Plaintiff’s

retaliation claim is time-barred by the 180-day statute of

limitations for filing a whistleblower complaint under SOX.           The

thrust of Defendant’s procedural argument is that Mr. Reilly was

made aware of GSK’s decision to eliminate his position, via

outsourcing, in March 2014, yet Mr. Reilly waited to file his

claim with OSHA until July 20,2015.

  Plaintiff avers that he did not receive final, definitive

notification that his position would be eliminated until April

8, 2015. 3   It is this date that Mr. Reilly argues should trigger

the running of the statute of limitations.        Plaintiff

acknowledges that GSK announced the outsourcing in March 2014.

Yet, he establishes evidence that GSK postponed his official

notification of termination more than once; and, further, that

personnel employees used language that Mr. Reilly interpreted to

mean that the outcome of the investigation might “save” his job.

Reilly Depo. at 196.




  3On  April 8, 2015, Mr. Reilly received an email from Mr. Lord (who had
led the second internal investigation into Mr. Reilly’s complaints)
stating that his “official notification of separation from GSK is 8th
April 2015 (sic).” Def. Ex. 32.

                                    19
  The first step for a plaintiff seeking protection from

retaliation under SOX is to file for an administrative

resolution.   “Before an employee can assert a cause of action in

federal court under [SOX], the employee must file a complaint

with the Occupational Safety and Health Administration (“OSHA”)

and afford OSHA the opportunity to resolve the allegations

administratively.”   Willis v. Vie Fin. Grp., Inc., No. 04-435,

2004 U.S. Dist. LEXIS 15753 at *8 (E.D. Pa. Aug. 6, 2004)

(citing 18 U.S.C.S. § 1514A (b)(1)(A)).    A plaintiff has 180

days to file their SOX Section 806 complaint with OSHA after the

date on which the violation [of SOX] occurs, or after the

plaintiff became aware of the violation.    See 18 U.S.C.S. §

1514A (b)(2)(D); 29 C.F.R. § 1980.103 (a, d).

  A plaintiff’s awareness of the SOX violation, which starts the

limitations period running, is marked by when the employer makes

and reasonably communicates the discriminatory adverse

employment decision to the employee.     Delaware State College v.

Ricks, 449 U.S. 250, 258 (1980).     Ricks focused on when the

“decision was made” and when an employee was “notified,” not

when the employer’s adverse employment decision took effect.

Ricks, 449 U.S. at 258.   See Sneed v. Radio One, Inc., 2007-SOX-

18, 2007 WL 7135802 at *4 (A.L.J. Apr. 16, 2007) (citing Halpern

v. XL Capital, LTD., 2004 SOX 54 (ARB) (Aug. 31, 2005)) (holding

that a “violation” under the whistleblower provision occurs, for

                                20
the purpose of starting the statute of limitations, “when the

employer communicates to the employee its intent to implement an

adverse employment decision, rather than the date the employee

experiences the consequences”).    Also relevant, “a notification

of termination to be executed on a future certain date is

sufficient to trigger the running of the filing time limit.”

Sneed, 2007 WL 7135802 at *3 (citing Chardon v. Fernandez, 454

U.S. 6 (1981)).

     Essentially, “[f]or the clock to start, the complainant

must have received final, definitive, and unequivocal notice of

an adverse employment decision.”       Id. at *4.   “Final” and

“definitive” notice denotes communication that is decisive or

conclusive, i.e., leaving no further chance for action,

discussion, or change.   “Unequivocal” notice means communication

that is not ambiguous, i.e., free of misleading possibilities.

Id. (citing Halpern v. XL Capital, LTD., 2004 SOX 54 (ARB) (Aug.

31, 2005) (citing Jenkins v. United States Envtl. Prot. Agency,

1988-SWD-2 (ARB) (Feb. 28, 2003))).       See also Smith v. Potter,

445 F.3d 1000 (7th Cir. 2006) (quoting Flannery v. Recording

Indus. Ass’n of Am., 354 F.3d 632, 637 (7th Cir. 2004)) (“‘(1)

there must be a final, ultimate, non-tentative decision to

terminate the employee’; and (2) ‘the employer must give the

employee ‘unequivocal’ notice of its final termination

decision.’”).

                                  21
  The standard for assessing whether the plaintiff received

“final, definitive, and unequivocal notice of an adverse

employment decision. . .” is “an objective one, based not on

what the complainant subjectively thought, but rather what a

reasonable person in her position would have understood.”    Id.

(citing E.E.O.C. v. United Parcel Service, Inc., 249 F.3d 557,

562 (6th Cir. 2001) (“[o]nce the employee is aware or reasonably

should be aware of the employer’s decision, the limitations

period commences.”).   See also Jakimas v. Hoffmann-LaRoche,

Inc., 485 F.3d 770, 780 (3d Cir. 2007) (applying the “accrual

rule from Ricks” and Chardon, and holding that an employee’s

retaliatory discharge claim under §510 of ERISA “accrues when

the decision to terminate is made and the employee is informed

of the pending termination.”).

  Here, the threshold determination at summary judgment is

whether Plaintiff Reilly has established a genuine dispute as to

the objective reasonableness of his belief that GSK had wavered

from their decision to terminate his employment by outsourcing.

The Supreme Court in Ricks focused the timeliness inquiry on

whether the employer’s communication to the plaintiff suggested

that their earlier decision to terminate his employment was “in

any respect tentative.”   Ricks, 449 U.S. at 261.   There, an

employee argued that a grievance procedure through which he

challenged a prior tenure decision should have reset the

                                 22
limitations clock.   The Court disagreed, holding that the

“unbroken array of negative decisions” (the tenure committee’s

recommendation to deny tenure, the Senate vote to support the

tenure committee’s recommendation, and the Board of Trustees’

formal vote to deny plaintiff tenure) showed that the College

“had established its official position – and made that position

apparent to [plaintiff]” before the “Board notified Ricks that

his grievance had been denied.”    Id. at 262, 260.    In the

Court’s view, the grievance procedure was a “remedy for a prior

decision, not an opportunity to influence that decision before

it is made (emphasis in original).”    Id. at 261.    Therefore,

notwithstanding the Board’s “willingness to change its prior

decision if Ricks’s grievance were found to be meritorious,” the

Board’s initial notification of their decision to deny tenure

was sufficiently final to trigger the limitations period.       Id.

     In this case, it is undisputed that Plaintiff first became

aware of GSK’s decision to outsource his position by May 2014,

when Mr. Bolton, his supervisor at the time, sent him an email

communicating the following: First, that the AS/400 Team member

positions would be outsourced.    Second, that any AS/400 Team

member who was not hired as the sole remaining AS/400 Service

Analyst would be notified in August 2014 of their official

termination.   And third, that the termination would be effective

in September 2014.

                                  23
  It is also undisputed that GSK changed the effective

termination date of Plaintiff’s position more than once.      After

Plaintiff declined to be considered for the AS/400 Service

Analyst position that would remain after the outsourcing, GSK

changed the effective date of his termination from September

2014, to June 2014; then changed it again to October 2014.

Reilly Depo. at 204.

  Finally, Mr. Reilly has established a material issue as to

whether Mr. Woods, who led the first internal investigation into

his complaints, communicated to him that the outcome of the

investigation could change GSK’s decision to terminate him.

Although GSK disputes Mr. Woods’s communications, Reilly Depo.

at 171, Plaintiff maintains that he understood the company’s

safeguarding policy to mean “[y]ou can’t be terminated.”   Id. at

207.   See id. at 172-175 (“[Mr. Woods] said I could not be

terminated if my allegations were true.”).

  Defendant argues that Plaintiff’s belief that he would be

promoted after the investigation into his complaints is

objectively unreasonable because he was aware that all AS/400

Team positions would be eliminated through the outsourcing

except the Service Analyst role that he chose not to apply for,

and he had never been promoted to a managerial position during

his 16-year tenure as a GSK employee.



                                24
  However, we find otherwise.      Here, the internal investigation

into Plaintiff Reilly’s complaints was not, as in Ricks, a

“grievance, or some other method of collateral review of an

employment decision,” which “does not toll the running of the

limitations periods.”     Ricks, 449 U.S. at 261 (citing Electrical

Workers v. Robbins & Myers, Inc., 429 U.S. 229 (1976)).

Plaintiff has established language in Ms. Mulkern’s memo during

the pendency of GSK’s internal investigation, stating “[w]e will

get back to you following the outcome of the investigation

regarding your employment status.”       Def. Ex. 19 (A).    More,

Plaintiff testified that Mr. Woods communicated that the

company’s “safeguarding” policy could “save” his job.         Thus, as

the court found sufficient to establish a genuine dispute in

Clark v. Resistoflex Co., here, this evidence shows “mixed

official signals” regarding whether Mr. Reilly’s termination

would take effect.    Clark v. Resistoflex Co., Div. of

Unidynamics Corp., 854 F.2d 762, 766 (5th Cir. 1988).         We find

this evidence to be “collectively sufficient to cast doubt upon

whether a reasonable employee in [Reilly]’s position should have

known that he had been discharged.”       Id. 4   Based on this material


  4  See id. (reversing the District Court’s decision to grant summary
judgment for the employer on timeliness grounds because the employer’s
communication to the employee, minutes after telling him he was fired,
“that the company personnel office would send him a letter ‘clarify[ing]
his status’ as an employee” established a genuine dispute as to which
communication by the employer “triggered the running of the
[administrative] filing deadline”).

                                   25
issue as to whether Plaintiff’s SOX Complaint is time-barred, we

will proceed to considering the merits of his retaliation claim.

  2. Protected Activity

  Here, Plaintiff Reilly asserts one count of retaliatory

discharge in violation of 18 U.S.C. § 1514A.   Mr. Reilly argues

that he qualifies for SOX whistleblower protection because he

believed that GSK’s annual disclosures to the SEC omitted

material facts about computer system risks and that GSK

outsourced his position because he reported his concerns.

Defendant GSK argues that Mr. Reilly’s complaints are not

protected by SOX because they are too attenuated from corporate

fraud or any violation contemplated by the Act.

  SOX “protects whistleblowing employees from retaliation for

providing information, either directly or indirectly, about

certain types of expressly enumerated illegal activities.   The

statute provides, in relevant part, that: ‘no [publicly-traded]

company . . . or any officer, employee, contractor,

subcontractor, or agent of such company . . . may discharge,

demote, suspend, threaten, harass, or in any other manner

discriminate against an employee in the terms and conditions of

employment because of any lawful act done by the employee.’”




                               26
Wiest v. Tyco Elecs. Corp. (“Wiest II”), 812 F.3d 319, 328 (3d

Cir. 2016) (quoting § 1514A (a)(1)(A)-(C)).

  The statute then defines the scope of protected activity.

Specifically, Section 806 protects whistleblowing employees who

     (1). . .provide information, cause information to be
     provided, or otherwise assist in an investigation regarding
     any conduct which the employee reasonably believes
     constitutes a violation of section 1341 [mail fraud], 1343
     [wire fraud], 1344 [bank fraud], or 1348 [securities
     fraud], any rule or regulation of the Securities and
     Exchange Commission, or any provision of Federal law
     relating to fraud against shareholders, when the
     information or assistance is provided to or the
     investigation is conducted by —
     (C) a person with supervisory authority over the employee
     (or such other person working for the employer who has the
     authority to investigate, discover, or terminate
     misconduct)[.]

§ 1514A(a)(1)(C)(emphasis added).

  “To establish a prima facie case for a Section 806 claim, the

employee must allege that he or she (1) ‘engaged in a protected

activity;’ (2) ‘[t]he respondent knew or suspected that the

employee engaged in the protected activity;’ (3) ‘[t]he employee

suffered an adverse action;’ and (4) ‘[t]he circumstances were

sufficient to raise the inference that the protected activity

was a contributing factor in the adverse action.’”   Wiest v.

Lynch (“Wiest I”), 710 F.3d 121, 129 (3d Cir. 2013) (quoting 29

C.F.R. § 1980.104(e)(2)(i)-(iv)).   It follows that “[f]or

[Plaintiff Reilly’s] anti-retaliation claim to survive summary

judgment, [Reilly] ‘must [first] identify evidence in the record


                               27
from which a jury could deduce . . . [he] ‘engaged in a

protected activity’ under Section 806.”     Westawski v. Merck &

Co. (“Westawski II”), 739 F. App’x 150, 152 (3d Cir. 2018)

(quoting Wiest II, 812 F.3d at 329 (internal citations

omitted)).   See Safarian v. Am. DG Energy Inc. (“Safarian I”),

No. 10-6082, 2014 U.S. Dist. LEXIS 59684 at *11-12 (D.N.J. Apr.

29, 2014) (quoting § 1514A) (“To receive protection under the

Sarbanes-Oxley Act, a plaintiff must convey an objectively

reasonable belief that the company violated ‘section 1341, 1343,

1344, or 1348, any rule or regulation of the Securities and

Exchange Commission, or any provision of Federal law relating to

fraud against shareholder.’”).

  Of note, the “reasonable belief” standard for establishing

that an employee’s complaints warrant SOX whistleblower

protection is not defined by the statute.    See Wiest I, 710 F.3d

at 130 (citing 2011 DOLSOX LEXIS 39 at *11-12) “SOX does not

define what constitutes a ‘reasonable belief.’”    Courts

determining whether an employee’s lawful reports are protected

follow the ARB’s interpretation of the standard, which requires

“that the plaintiff have a subjective belief that the employer’s

conduct violates a provision listed within Section 806 and that

the belief is objectively reasonable.”    Id.   See also Westawski

II, 739 F. App’x at 152 (citing id. at 134) (requiring, to be

“protected” by the Act, “‘both a subjective and an objective

                                 28
belief that the conduct that is the subject of [an employee’s]

communication relates to an existing or prospective violation of

one of the federal laws referenced in [Section] 806.’”).       See

Sylvester v. Parexel Int’l, LLC, ARB Case No. 07-123, 2011 WL

2165854, at *11 (DOL, May 25, 2011) (noting Congressional intent

to “impose the normal reasonable person standard used and

interpreted in a wide variety of legal contexts.”).    As to

scope, Congress intended to encompass within the whistleblower

provision’s protections “[a]ll good faith and reasonable

reporting of fraud.”    Id. at 12 (quoting Van Asdale v. Int'l

Game Tech., 577 F.3d 989 (9th Cir. 2009) (citing 148 Cong. Rec.

S7418–01, S7420 (daily ed. July 26, 2002))).

  “To satisfy the subjective component of the ‘reasonable

belief’ test, the employee must actually have believed that the

conduct he complained of constituted a violation of relevant

law.”   Id. at *12.   Expounding on the subjective prong of this

standard, the Third Circuit has specified that “[t]he

[employee’s] communication itself need not reveal all the facts

that would cause a reasonable person with the whistleblower’s

training and background to conclude that a referenced federal

law has been or will be violated.     That determination should be

based upon all the attendant circumstances, and not be limited

to the facts conveyed by a whistleblower to the employer.”

Wiest I, 710 F.3d at 134.    Further, the employee’s belief that a

                                 29
violation exists “must be grounded in facts known to the

employee, but the employee need not wait until a law has

actually been broken to safely register his or her concern.”

Sylvester, 2011 WL 2165854, at *11.   See Wiest I, 710 F.3d at

133 (holding that a protected report may pertain to an SOX-

violation that has not yet occurred “as long as the employee

reasonably believes that the violation is likely to happen.”).

Still, the whistleblower claim must be based on an “an extant or

likely, not theoretical or hypothetical, violation of the law.”

Lamb v. Rockwell Automation, Inc., 249 F. Supp. 3d 904, 193

(E.D. Wis. 2017).

  “[A] belief is objectively reasonable ‘when a reasonable

person with the same training and experience as the employee

would believe that the conduct implicated in the employee’s

communication could rise to the level of a violation of one of

the enumerated provisions in Section 806.’”   Westawski v. Merck

& Co. (“Westawski I”), 215 F. Supp. 3d 412, 423-24 (E.D. Pa.

2016) (emphasis added) (quoting Wiest I, 710 F.3d at 132).

“Although a plaintiff is not required to show ‘a reasonable

belief that each element of a listed anti-fraud law is

satisfied,’ she must still ‘have an objectively reasonable




                               30
belief of a violation of one of the listed federal laws.’”         Id.

(emphasis in original). 5

  Here, GSK argues that summary judgment is appropriate because

Mr. Reilly’s complaints were not based on an objectively

reasonable belief that GSK’s conduct violated SEC rules covered

by Sarbanes-Oxley.    Def. Mot. at 43.     In evaluating Plaintiff

Reilly’s reasonable belief that GSK omitted material facts about

computer risks from its required annual reports to the SEC, we

consider that Plaintiff’s responsibilities as Senior Consultant

for the AS/400 system were to design, engineer, and deliver

AS/400 servers, as well as to remediate server performance

issues.   Reilly Depo. at 57; Def. Ex. 8 at ¶¶4, 7.       It is

undisputed that Mr. Reilly was responsible for configuring GSK’s

AS/400 servers to honor the company’s internal controls, yet he

was not responsible for setting internal security controls.

Reilly Depo. at 69-70; Def. SUMF ¶3.       Id.

  Next, we consider Plaintiff’s subjective belief that GSK’s

conduct constituted a violation.        Plaintiff understood Sarbanes-

Oxley this way: “Sarbanes-Oxley doesn’t have any particular

rules other than you follow your own rules and your own internal


  5  At summary judgment, we note that “[t]he issue of objective
reasonableness should be decided as a matter of law only when ‘no
reasonable person could have believed’ that the facts amounted to a
violation. . . .” Sylvester, 2011 WL 2165854, at *13 (quoting Livingston
v. Wyeth, Inc., 520 F.3d 344, 362 (4th Cir. 2008) (Judge Michael,
dissenting) (quoting Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 271
(2001))).

                                   31
controls are effective.”    Reilly Depo. at 69.   “. . . .If you’re

on a plant floor manufacturing pharmaceutical drugs and every

time you hit ‘enter’ you have to wait 15 minutes, that’s a

problem.”   Id. at 253-356.   Plaintiff believed the company had

an obligation to disclose to the SEC “if [a computer] goes down

for an hour and comes back up once a week for a year.”     Id. at

265.   In Plaintiff’s view, GSK failed to follow its internal

controls by omitting the intricacies of computer performance

issues from their annual SEC reports.    Id. at 250.   When asked

during his deposition why he believed the company’s disclosures

were inadequate, Plaintiff responded, “they’re throwing out

‘what-ifs’ but they’re not disclosing that . . .internal

controls are failing.”    Id. at 263.

  Next, we move on to the objective prong of evaluating

Plaintiff’s reasonable belief that the conduct he complained of

violated SOX.    We find that notwithstanding Mr. Reilly’s

dissatisfaction with the specificity of the company’s

disclosures, GSK did disclose the “[r]isk to the Group’s

business activity if critical or sensitive computer systems or

information are not available when needed, are accessed by those

not authorized, or are deliberately changed or corrupted.”     Def.

Ex. 30 at 8.    Specifically, the company reported the risk to

their business posed by “[f]ailure to adequately protect

critical and sensitive systems and information. . . .which could

                                 32
materially and adversely affect our financial results. . .

.[t]here is the potential that malicious or careless actions

expose our computer systems or information to misuse or

unauthorised disclosure.”   Def. Ex. 29 at 10; Def. Ex. 30 at 9.

Additionally, the company identified the risk of “[f]ailure to

comply with current Good Manufacturing Practice requirements in

commercial manufacture, . . . through inadequate controls. .

.and in supporting regulated activities.”     Id. at 3.

  Based on these facts, we agree with Defendant that “[n]o

reasonable person in [Mr. Reilly]’s place, with [his] training

and experience, could have believed that [GSK’s] conduct

violated SOX.”   Lamb, 249 F. Supp. at 193.    As in Westawkski II,

where the Third Circuit found that the plaintiff’s reports were

not protected because she failed to explain how [her employer’s]

conduct was fraud [under SOX], 739 F. App’x at 152-3, Mr.

Reilly’s complaints regarding computer stability and security

are similarly disconnected from shareholder fraud.

  This case is more like Safarian v. Am. DG Energy Inc.

(“Safarian II”), 622 F. App'x 149 (3d Cir. 2015), in which the

Third Circuit affirmed the District Court’s holding that the

plaintiff’s report of “overbilling, improper construction, and

the failure to obtain proper permits to Defendant’s employees,”

was not protected under Section 806.   Safarian I, 2014 U.S.

Dist. LEXIS at *12.   The plaintiff argued that “he reasonably

                                33
believed that the fraudulent billing of customers ‘result[s] in

misstatement[s] of accounting records to . . . shareholders and

fraudulent tax submissions to [the] Internal Revenue Service.’”

Id.   On the contrary, the New Jersey District Court held

“[t]hough overbilling might eventually lead to incorrect

accounting records and tax submissions, these kinds of

disclosures were not contemplated by the statute, have not been

protected by other courts, and should fall outside the scope of

the Sarbanes-Oxley Act.”     Id.

  Here, Plaintiff Reilly has not established facts showing that

his complaints about computer security were even remotely

related to fraud of any kind, either at the time of his

complaints or in the future; “far too attenuated from the

welfare of the shareholders to fall within the SOX ken.”          Lamb,

249 F. Supp. 3d at 918.     No factfinder could find Plaintiff’s

belief that GSK violated SOX by not naming precise server issues

to be objectively reasonable.      Therefore, summary judgment on

Plaintiff’s SOX whistleblower claim is appropriate. 6

IV.   CONCLUSION




  6  We note that Plaintiff has argued in the alternative that he suffered
a hostile work environment, as opposed to a discrete discharge. No
matter. Analyzing the “unfavorable personnel action” through the lens of
a hostile work environment does not create a material issue as to the
objective reasonableness of Plaintiff’s belief that he was reporting a
violation of SOX. See 49 U.S.C.S. § 42121 (B) (setting forth the legal
burdens of proof that govern SOX whistleblower claims under § 1514A).

                                    34
     For the foregoing reasons, Defendant’s Motion for Summary

Judgment is GRANTED.   An appropriate Order will follow.




                                35
